TimliN, J.
(dissenting). In this action of ejectment it appears without dispute that the respondent Bmma Severson, *260as administratrix, made an oral agreement with appellant’s grantor, her brother, that the latter should buy at her admin-istratrix’s sale in his name for her a parcel of land belonging to the estate of her decedent. He did so and received a deed of this land from her as administratrix. She remained in possession, but never received any deed of conveyance. This purchaser at her sale conveyed to the- appellant, his son-in-law, who brought ejectment against the respondent for the land, but who by reason of her possession was chargeable with notice of respondent’s equities, if she had any. These are the controlling and undisputed facts. The court below concluded that judgment should be entered dismissing the plaintiff’s complaint with costs, and that the plaintiff be adjudged to convey to the defendant all right, title, and interest which he had or claimed in the land, etc., but rendered judgment merely dismissing the complaint. The appellant showed by this deed from respondent legal title to the land as against respondent and the right to possession, unless the said oral .agreement found to have been made with respondent defeated that right. Waiving all inquiry with regard to form, the cause should have been disposed of under the following legal rules: .
We have in this state a statute, sec. 3914, Stats. (1898), which provides:
“The executor, administrator or guardian making the sale . . . shall not, directly or indirectly, purchase or be interested in the purchase of any part of the real estate so .sold. All sales made contrary to the provisions of this section shall be void.”
Where one purchases land in violation of a statute and has the title conveyed to another to evade that statute, there is no resulting trust in favor of the purchaser. Miller v. Davis, 50 Mo. 572; Ottley v. Browne, 1 Ball & B. 360; 1 Perry, Trusts (6th ed.) § 165 and cases; Godefroi, Law of Trusts (3d ed.) p. 240 and cases. A case in point is Higgins v. Higgins, 55 *261Mo. 346. See, also, Leggett v. Dubois, 5 Paige, 114; 2 Story, Eq. Jur. (12th ed.) § 1201b.
As was said in Sell v. West, 125 Mo. 621, 28 S. W. 969, a similar ease: “Courts of equity have no more right than courts of law to act upon crude notions of what is right in the particular case without reference to established rules and precedents.”
2. We have also in this,state a statute reading as follows (sec. 20YY, Stats. 1898) :
“When a grant for a valuable consideration shall be made to one person and the consideration thereof shall be paid by another, no use or trust shall result in favor of the person by whom such payment is made; but the title shall vest in the person named as the alienee in such conveyance, subject only to the provisions of the next section.”
The next section provides that such conveyance shall be presumed fraudulent as against creditors of the person paying the consideration, and that a trust shall result in favor of such creditors. See Hamilton v. Wickson, 131 Mich. 71, 90 N. W. 1032; Chantland v. Midland Nat. Bank, 66 Kan. 549, 72 Pac. 230; Garfield v. Hatmaker, 15 N. Y. 475; Baker v. Bliss, 39 N. Y. 70; McPherson v. Featherstone, 37 Wis. 632.
The effect of this last quoted statute in the instant case is. to supplement the first rule stated. The bar of the second quoted statute would not be uplifted by a showing on the part of the respondent of her forbidden transaction with the purchaser at the sale.
3. We have also sec. 2304, Stats. (1898), which requires every contract for the sale of any lands or any interest therein to be in writing, expressing the consideration, and subscribed by the party by whom the sale is to be made. The effect of these statutes and precedents is sought to be obviated in the majority opinion by considering the foregoing facts sufficient to support a counterclaim by the respondent for specific performance of the oral contract mentioned. No such relief was *262awarded by tbe judgment appealed from, but waiving tbat objection we come to the following: Equity cannot disregard the positive mandate of the statute in a specific performance action. Bogan v. Camp, 30 Ala. 276; Kreamer v. Earl, 91 Cal. 112, 27 Pac. 735; Volney v. Nixon, 68 N. J. Eq. 605, 60 Atl. 189.
An executory contract prohibited by statute cannot be enforced. Ætna Ins. Co. v. Harvey, 11 Wis. 394, and cases cited; Clarke v. Lincoln L. Co. 59 Wis. 655, 18 N. W. 492; Menominee River B. Co. v. Augustus Spies L. & C. Co. 147 Wis. 559, 132 N. W. 1118. It is apparently thought that notwithstanding the mandatory terms of the statute first quoted, because this court has construed the word “void” there to mean voidable when applied to an executed conveyance, that this makes some difference. I do not think it does. Many contracts void while executory and incapable of enforcement are after execution voidable only at the instance of a person who is aggrieved by the infraction of the statute. Such is the statute of Elizabeth avoiding conveyances in fraud of creditors, and the statute of frauds, and many others. The refusal of courts to enforce executory contracts like that in the instant case does not turn upon that question at all. I think one would have to search far to find a precedent in addition to the instant case where a court held an executory contract prohibited by statute enforceable in specific performance. To do so is to annul the statute and to hold that a court of equity will enforce that which the statute forbids. It seems to me entirely fallacious to employ the distinction between “void” and “voidable,” sometimes properly made, for the purpose of upholding and enforcing an executory contract prohibited by statute. If these views are correct the undisputed evidence left the defendant estopped by her own deed to claim title to the land in question. Renfrew v. McDonald, 11 Hun, 254; Phillips v. Wooster, 36 N. Y. 412; Pride v. Andrew, 51 Ohio St. 405; Murphy v. Hubert, 16 Pa. St. 50; Broughton *263v. Broughton, 4 Rich. Law (S. C.) 491; Fargo v. Ladd, 6 Wis. 106, and cases in Shepard’s Annotations; Milwaukee T. Co. v. Lancashire Ins. Co. 95 Wis. 192, 70 N. W. 81.
4. With reference to supporting a defense of this In'rid against the grantee by the grantor without legal title but in possession, see'cases in Wait on Eraudulent Conveyances (3d •ed.) § 402, and the whole of eh. XXVI of that book.